Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 1 of 19 PageID #: 8098




                  Exhibit B
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 2 of 19 PageID #: 8099

                          HOWARD RUBIN - 10/25/2018

     1    UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF NEW YORK
     2    ----------------------------------------------x
          HILLARY LAWSON, KRISTINA HALLMAN,
     3    STEPHANIE CALDWELL, MOIRA HATHAWAY,
          MACEY SPEIGHT, ROSEMARIE PETERSON, and
     4    LAUREN FULLER,

     5                 Plaintiffs,                  Case No.:
                                                    1:17-cv-06404 (BMC)
     6                 - against -

     7
          HOWARD RUBIN, JENNIFER POWERS,
     8    and the DOE COMPANY,

     9
                       Defendants.
    10
          ----------------------------------------------x
    11                                  225 Broadway
                                        New York, NY 10007
    12                                  October 25, 2018
                                        10:11 a.m.
    13

    14

    15                 VIDEOTAPED DEPOSITION of HOWARD RUBIN, in

    16    the above-entitled action, held at the above time

    17    and place, pursuant to order, taken before ESTAMARIE

    18    CASTELLI-VELEZ, a shorthand reporter and Notary

    19    Public within and for the State of New York.

    20

    21

    22

    23

    24

    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 3 of 19 PageID #: 8100

                          HOWARD RUBIN - 10/25/2018                    Page 2

     1                       A P P E A R A N C E S

     2
          BALESTRIERI FARIELLO
     3    Attorneys for Plaintiffs
                    225 Broadway
     4              New York, NY 10007
          BY:       JOHN BALESTRIERE, ESQ.
     5              john.balestriere@balestrierefariello.com
                    BRIAN L. GROSSMAN, ESQ.
     6              brian.grossman@balestrierefariello.com

     7

     8    DECHERT LLP
          Attorneys for Howard Rubin
     9              1095 Avenue of the Americas
                    New York, NY 10036-6797
    10    BY:       EDWARD A. MCDONALD, ESQ.
                    edward.mcdonald@dechert.com
    11              MICHAEL GILBERT, ESQ.
                    michael.gilbert@dechert.com
    12              BENJAMIN E. ROSENBERG, ESQ.
                    benjamin.rosenberg@dechert.com
    13

    14

    15    SCHLAM STONE & DOLAN LLP
          Attorneys for Jennifer Powers
    16              26 Broadway
                    New York, NY 10004
    17    BY:       JOLENE F. LaVIGNE-ALBERT, ESQ.
                    jlavignealbert@schlamstone.com
    18              DOUGLAS E. GROVER, ESQ.
                    dgrover@schlamstone.com
    19              NIALL O’MURCHADHA, ESQ.
                    niallomurchadha@schlamstone.com
    20

    21    ALSO PRESENT: Phil Glauberson, Videographer
                        Epiq Global
    22
                             YIFAT V. SCHNUR, ESQ.
    23

    24

    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 4 of 19 PageID #: 8101

                          HOWARD RUBIN - 10/25/2018                    Page 3

     1                      S T I P U L A T I O N S
     2
     3                 IT IS HEREBY STIPULATED AND AGREED, by and
     4    among counsel for the respective parties hereto,
     5    that the filing, sealing and certification of the
     6    within deposition shall be and the same are hereby
     7    waived;
     8                 IT IS FURTHER STIPULATED AND AGREED that
     9    all objections, except as to form of the question,
    10    shall be reserved to the time of the trial;
    11                 IT IS FURTHER STIPULATED AND AGREED that
    12    the within deposition may be signed before any
    13    Notary Public with the same force and effect as if
    14    signed and sworn to before the Court.
    15                      *             *             *
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 5 of 19 PageID #: 8102

                          HOWARD RUBIN - 10/25/2018                   Page 85

     1    can tell the dominant person to stop.                                 12:10:28
     2          Q      Did you have a standard safe word?                       12:10:35
     3          A      I did.                                                   12:10:38
     4          Q      What was it?                                             12:10:38
     5          A      I had two safe words.        First, was yellow           12:10:39
     6    light which meant it's okay, but please slow down.                    12:10:44
     7    And the second was red light, which meant stop                        12:10:48
     8    immediately.                                                          12:10:53
     9          Q      Do you remember using any other safe words               12:10:56
    10    other than those two?                                                 12:10:58
    11          A      Never.                                                   12:10:59
    12          Q      Did you come up with those safe words                    12:11:01
    13    yourself?                                                             12:11:05
    14          A      I don't recall when I ended up deciding on               12:11:09
    15    the safe words.       I believe it was my decision.                   12:11:14
    16          Q      Besides through use of a safe word, was                  12:11:17
    17    there any other means by which a submissive could                     12:11:23
    18    indicate to you discomfort or a choice to stop with                   12:11:27
    19    the play?                                                             12:11:33
    20          A      I'm not sure what I -- can you -- can you                12:11:39
    21    restate the question?                                                 12:11:41
    22          Q      You know how in wrestling you can tap out?               12:11:43
    23    Do you know what I mean by that?                                      12:11:47
    24          A      I do.                                                    12:11:47
    25          Q      Okay, so I mean, besides the use of safe                 12:11:48


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 6 of 19 PageID #: 8103

                          HOWARD RUBIN - 10/25/2018                  Page 100

     1          A       There was a cross in the room, and there                12:28:42
     2    were two different types of benches, and at some                      12:28:51
     3    time in the past we had a canopy-type bed in that                     12:29:04
     4    second room.                                                          12:29:17
     5          Q       Sir, you brought up the room.         What do you       12:29:18
     6    mean by that?      Withdrawn.                                         12:29:18
     7                       You talk about the room and the                    12:29:19
     8    second bedroom.        First of all, is that the same                 12:29:19
     9    space?                                                                12:29:22
    10          A       It is.                                                  12:29:23
    11          Q       Okay, where was the second bedroom?                     12:29:24
    12          A       In the apartment.                                       12:29:28
    13          Q       Which apartment?                                        12:29:29
    14          A       It was in the apartment I rented on                     12:29:31
    15              .                                                           12:29:36
    16          Q       You said you read the complaint in this                 12:29:38
    17    case, right?                                                          12:29:42
    18          A       Excuse me?                                              12:29:42
    19          Q       You read the complaint you said?                        12:29:42
    20          A       I did.                                                  12:29:44
    21          Q       Do you remember a reference to the                      12:29:45
    22    penthouse?                                                            12:29:48
    23          A       I remember a reference to the penthouse.                12:29:49
    24          Q       Is that apartment where in the complaint                12:29:49
    25    is called the penthouse?                                              12:29:53


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 7 of 19 PageID #: 8104

                          HOWARD RUBIN - 10/25/2018                  Page 101

     1          A      It wasn't a penthouse, but I assume that's               12:29:55
     2    what you were referring to.                                           12:29:56
     3          Q      What was the address of this apartment?                  12:29:57
     4          A                              .                                12:29:59
     5          Q      And was there a name for the building?                   12:30:03
     6          A                          .                                    12:30:06
     7          Q      I'm not sure if you may have just said                   12:30:09
     8    this, but what floor is that?                                         12:30:09
     9          A      It was on the           floor.                           12:30:12
    10          Q      Ms. Powers talked about the second                       12:30:15
    11    bedroom.     Is that the same second bedroom that                     12:30:17
    12    you're referencing right now, sir?                                    12:30:20
    13          A      Correct.                                                 12:30:20
    14          Q      And it had a keypad to enter into; is that               12:30:21
    15    correct?                                                              12:30:24
    16          A      In order to get in to the second bedroom,                12:30:25
    17    you had to enter a code to get in.            There were was          12:30:28
    18    no lock to get out of the second bedroom even if the                  12:30:33
    19    door was closed.                                                      12:30:39
    20          Q      Who at any time has known the code for                   12:30:40
    21    that keypad?                                                          12:30:43
    22          A      I believe it was only myself and Jennifer                12:30:54
    23    Powers, but it was -- I believe it was just myself                    12:30:59
    24    and Jennifer Powers.                                                  12:31:08
    25          Q      Did you provide the code to anyone other                 12:31:10


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 8 of 19 PageID #: 8105

                          HOWARD RUBIN - 10/25/2018                  Page 103

     1          A      Have they ever been in that second                       12:32:16
     2    bedroom, yes.                                                         12:32:16
     3          Q      Prior to 2011, did you keep sex toys or                  12:32:16
     4    exotic toys anywhere other than the second bedroom?                   12:32:20
     5          A      Yes.                                                     12:32:27
     6          Q      Where?                                                   12:32:27
     7          A      Jennifer Powers kept some sex toys, but                  12:32:29
     8    not everything I'm talking about at her apartment,                    12:32:38
     9    and I would use them when I met women at hotels.                      12:32:42
    10          Q      How did you get them -- withdrawn.                       12:32:49
    11                        How did you get the toys to the                   12:32:53
    12    hotels from Mr. Powers' apartment?                                    12:32:55
    13          A      She transported them.                                    12:32:57
    14          Q      So, Ms. Powers would meet you at the                     12:32:58
    15    hotel; is that correct?                                               12:33:01
    16          A      Sometimes, yes.                                          12:33:02
    17          Q      Or sometimes, if not meet you at the                     12:33:02
    18    hotel, how would she transport them there for you to                  12:33:04
    19    be able to get them?                                                  12:33:07
    20          A      I'm not sure.                                            12:33:08
    21          Q      But they would simple be in the hotel                    12:33:08
    22    room, is that what you mean?                                          12:33:11
    23          A      Yes.                                                     12:33:13
    24          Q      Or maybe left with like a concierge or                   12:33:14
    25    something like that for you to pick up, or no?                        12:33:18


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 9 of 19 PageID #: 8106

                          HOWARD RUBIN - 10/25/2018                  Page 116

     1           Q     Did Ms. Powers get that for you?                         12:48:28
     2           A     I don't recall.                                          12:48:31
     3           Q     Did you ever have the sybian before you                  12:48:32
     4    had the second apartment?                                             12:48:34
     5           A     No.                                                      12:48:35
     6           Q     When did you get the second apartment?                   12:48:37
     7           A     2011, I believe.                                         12:48:41
     8           Q     Is there a reason why you got it in 2011                 12:48:46
     9    as opposed to going to the hotels as you discussed                    12:48:51
    10    you had been doing at one time?                                       12:48:55
    11           A     I don't understand your question.                        12:48:58
    12           Q     At one time you were meeting women with                  12:49:00
    13    whom you had BDSM play in hotels; is that correct?                    12:49:02
    14           A     That is correct.                                         12:49:04
    15           Q     Is that how you started your BDSM play at                12:49:05
    16    hotels?                                                               12:49:11
    17           A     Repeat your question.                                    12:49:16
    18           Q     Sure.                                                    12:49:17
    19                       Well, you engaged in BDSM play with                12:49:19
    20                 , right?                                                 12:49:20
    21           A     I did.                                                   12:49:21
    22           Q     Was that only in hotels or in another                    12:49:22
    23    location?                                                             12:49:25
    24           A     That was in other locations.                             12:49:27
    25           Q     Where?                                                   12:49:31


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 10 of 19 PageID #:
                                   8107
                         HOWARD RUBIN - 10/25/2018                 Page 182

   1           question.                                                      15:03:50
   2           A     I'm not sure what they thought.                          15:03:51
   3           Q     We discussed earlier how there were blank                15:03:53
   4    copies of the NDAs in the safe?                                       15:03:57
   5           A     Consent and release form, yes.                           15:04:00
   6           Q     You also called them NDAs.                               15:04:00
   7                 MR. MCDONALD:      Objection.      Objection.     Is     15:04:06
   8           there a question or a statement?                               15:04:06
   9                 MR. BALESTRIERE:       That's a statement.               15:04:07
  10                 MR. MCDONALD:      I just ask counsel refrain            15:04:08
  11           from making statements.                                        15:04:08
  12           Q     The --                                                   15:04:09
  13                 MR. MCDONALD:      Did you get that on the               15:04:09
  14           record?     Thanks.                                            15:04:10
  15           Q     The -- did you show those forms to the --                15:04:12
  16    to any of the women that came to the apartment?                       15:04:16
  17           A     Yes.                                                     15:04:20
  18           Q     When in relation to your meeting with the                15:04:22
  19    women?                                                                15:04:31
  20           A     Prior to any physical sexual interaction.                15:04:31
  21           Q     Did you have a discussion with the women                 15:04:45
  22    about the form?                                                       15:04:47
  23           A     Yes.                                                     15:04:51
  24           Q     Did you ask them to sign the forms?                      15:04:52
  25           A     For the most part, Jennifer Powers was                   15:04:57


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 11 of 19 PageID #:
                                   8108
                        HOWARD RUBIN - 10/25/2018                   Page 183

   1    present when women were signing the forms and I                        15:05:08
   2    wasn't.     There were occasions when I was the one                    15:05:11
   3    present.     For instance, for                        , it was         15:05:15
   4    myself,                    , and                      there when       15:05:19
   5                       signed the release form.                            15:05:23
   6          Q      How come it was you -- how come you were                  15:05:27
   7    present when Ms.             signed the form and not                   15:05:30
   8    Ms. Powers that -- on that occasion?                                   15:05:37
   9          A      I assume she was busy for some reason, but                15:05:39
  10    I don't have any specific recollection of why it was                   15:05:42
  11    just myself and                       in that assistance.              15:05:45
  12          Q      When did you first have a form written up?                15:05:50
  13          A      In fall of 2014.                                          15:05:55
  14          Q      What prompted you to seek to get a form at                15:05:59
  15    that time?                                                             15:06:05
  16          A      A couple of things; one, is I had been                    15:06:06
  17                                                                           15:06:14
  18                                                                           15:06:19
  19                                            , and I had also seen          15:06:22
  20    online a NDA form that Justin Bieber had used for                      15:06:29
  21    women that visited him, and that gave me the idea                      15:06:39
  22    that I needed or wanted an NDA release form to use                     15:06:44
  23    for myself.                                                            15:06:52
  24          Q      The                                                 ,     15:06:54
  25                                                            ?              15:07:00


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 12 of 19 PageID #:
                                   8109
                        HOWARD RUBIN - 10/25/2018                  Page 185

   1          A               .                                               15:08:08
   2          Q                                                               15:08:08
   3                                            ?                             15:08:14
   4          A          .                                                    15:08:22
   5          Q      How did you end up getting the forms?                    15:08:23
   6    Like, who did you go to?         We're going back to the              15:08:25
   7    NDA forms.     You discussed how it was the fall of                   15:08:30
   8    2014, you had these experiences, you saw a form that                  15:08:33
   9    Justin Bieber used.        Who did you hire to draft the              15:08:37
  10    form for you?                                                         15:08:41
  11          A      The same attorney that I used to help me                 15:08:43
  12    with the settlement agreements with the women and                     15:08:47
  13    that's                       .                                        15:08:49
  14          Q      How did you get connected to Mr.                         15:08:54
  15    in the first place?                                                   15:08:57
  16                 MR. MCDONALD:       Objection.    Grounds of             15:08:58
  17          relevance.                                                      15:09:00
  18          A      You know, I don't recall how I got his                   15:09:00
  19    name.                                                                 15:09:03
  20          Q      Did you have any kind of relationship with               15:09:03
  21    him, personal, professional before you hired him                      15:09:04
  22    with regards to those women?                                          15:09:08
  23          A      I did not.                                               15:09:09
  24          Q      And you know he is a criminal defense                    15:09:10
  25    lawyer, right?                                                        15:09:18


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 13 of 19 PageID #:
                                   8110
                        HOWARD RUBIN - 10/25/2018                  Page 194

   1    as I sit here, I can't recall under what                              15:19:59
   2    circumstances.                                                        15:20:03
   3          Q      Prior to the summer of 2017, so prior to                 15:20:04
   4    about 15 months or so ago, what other legal                           15:20:09
   5    services, if any, did Ms. Schnur provide to you?                      15:20:12
   6          A      Restate the question.                                    15:20:19
   7          Q      Sure, I can ask it a different way.            That      15:20:20
   8    was about two years ago when you hired her for that                   15:20:20
   9    immigration issue; is that correct?                                   15:20:25
  10          A      Estimating.                                              15:20:26
  11          Q      You had not met Ms. Schnur before the time               15:20:27
  12    that you had hired for that immigration issue; is                     15:20:30
  13    that correct.                                                         15:20:32
  14          A      That's correct.                                          15:20:33
  15          Q      After the that immigration issue, when was               15:20:33
  16    the next time that you hired Ms. Schnur or sought                     15:20:35
  17    legal services from her?                                              15:20:41
  18          A      A few months after that.                                 15:20:44
  19          Q      For what did you seek her services?                      15:20:47
  20          A      I --                                                     15:20:49
  21                 MR. GILBERT:      I'm going to caution the               15:20:50
  22          witness not to reveal any substantive                           15:20:50
  23          discussions you had with counsel.                               15:20:52
  24                 You can answer this question.                            15:20:53
  25                 MR. BALESTRIERE:       I'm not -- I'm not                15:20:56


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 14 of 19 PageID #:
                                   8111
                        HOWARD RUBIN - 10/25/2018                  Page 195

   1          asking what you talked to her about, sir.                       15:20:56
   2                 THE WITNESS:      Okay.                                  15:21:00
   3                 MR. BALESTRIERE:       I'm asking you what you           15:21:00
   4          hired her for.                                                  15:21:00
   5          A      I wanted her to look over the consent                    15:21:02
   6    agreement and see if there was any updates she                        15:21:09
   7    thought would be worthwhile to make in the consent                    15:21:14
   8    agreement.                                                            15:21:18
   9          Q      So, around what time was this?                           15:21:19
  10          A      You're -- meaning -- 2017 sometime.                      15:21:24
  11          Q      So, it was actually last year sometime                   15:21:29
  12    when you asked her to do this; is that correct?                       15:21:31
  13          A      That's my best estimate.                                 15:21:32
  14          Q      By that time I believe your testimony then               15:21:34
  15    is that you had been using the other forms for                        15:21:35
  16    something like two years or a little more; is that                    15:21:37
  17    correct?                                                              15:21:40
  18          A      That's correct.                                          15:21:40
  19          Q      What prompted your desire to get anyone to               15:21:41
  20    update the forms?                                                     15:21:45
  21          A      Always thought a second set of eyes, legal               15:21:48
  22    eyes, on the form would've been worthwhile to have                    15:21:53
  23    someone look at.                                                      15:21:59
  24          Q      How come you didn't get that second set of               15:22:01
  25    legal eyes prior to that time if you had been using                   15:22:03


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 15 of 19 PageID #:
                                   8112
                        HOWARD RUBIN - 10/25/2018                  Page 196

   1    the form a couple years?                                              15:22:09
   2          A      It's because I had just gotten introduced                15:22:12
   3    to Yifat Schnur on this different matter.              So, in --      15:22:14
   4    it was just easy to ask her to take a look at this                    15:22:20
   5    form as opposed to trying to go out, find a new                       15:22:26
   6    lawyer, kind of have them all come up to speed on                     15:22:35
   7    what the form was, or something like that.              I had         15:22:39
   8    gotten an introduction to her, so I asked her to                      15:22:45
   9    take a look at it.                                                    15:22:49
  10          Q      So, how long after she handled the                       15:22:50
  11    immigration issue for you did you ask her to look at                  15:22:52
  12    the forms?                                                            15:22:55
  13          A      Few months maybe, I can't remember.                      15:22:57
  14          Q      Did she --                                               15:22:59
  15          A      They were never changed by the way.            All       15:22:59
  16    the original forms were the same than the ones I had                  15:23:01
  17    gotten from                  .                                        15:23:08
  18          Q      You're paying for Ms. Schnur's fees in                   15:23:11
  19    this case, correct?                                                   15:23:13
  20          A      In the case that you sued her from --                    15:23:17
  21          Q      Yes.                                                     15:23:19
  22          A      -- for and being sanctioned for?                         15:23:19
  23          Q      Yes.                                                     15:23:21
  24          A      Yes, I am.                                               15:23:21
  25          Q      And you're always paying for her to                      15:23:22


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 16 of 19 PageID #:
                                   8113
                        HOWARD RUBIN - 10/25/2018                  Page 198

   1    Ms. Powers with regards to the payment of her legal                   15:24:09
   2    fees?                                                                 15:24:12
   3          A      No.                                                      15:24:14
   4          Q      Do you have an oral agreement with Ms.                   15:24:15
   5    Powers with regard to the payment of her legal fees?                  15:24:17
   6          A      No.                                                      15:24:21
   7            Q    If there was a judgment entered against                  15:24:22
   8    Ms. Powers, have you agreed to pay for that?                          15:24:25
   9            A    I think she's going to                                   15:24:26
  10                                                                          15:24:28
  11            Q    That wasn't my question.                                 15:24:30
  12                       My question is, if there is a                      15:24:31
  13    judgment entered against her, have you agreed to pay                  15:24:32
  14    for that judgment?                                                    15:24:36
  15            A    No.                                                      15:24:37
  16            Q    So, when was the first time that you had                 15:24:50
  17    any contact at all with                        ?                      15:24:52
  18            A    2009, 2010ish.                                           15:25:00
  19            Q    And you may have testified to this                       15:25:04
  20    already, but how did you first learn about Ms.                        15:25:05
  21            ?                                                             15:25:07
  22            A    Through                .                                 15:25:09
  23            Q    Did you go to Ms.            and ask to meet             15:25:13
  24    with a particular kind of person and she made the                     15:25:16
  25    introduction?                                                         15:25:22


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 17 of 19 PageID #:
                                   8114
                        HOWARD RUBIN - 10/25/2018                  Page 249

   1                 D E C L A R A T I O N

   2

   3                 I hereby certify that having been first

   4    duly sworn to testify to the truth, I gave the above

   5    testimony.

   6                 I FURTHER CERTIFY that the foregoing

   7    transcript is a true and correct transcript of the

   8    testimony given by me at the time and place

   9    specified hereinbefore.

  10

  11                              _________________________
                                     HOWARD RUBIN
  12

  13

  14    Subscribed and sworn to before me

  15    this _____ day of ____________________, 20___.

  16

  17    ____________________________
               NOTARY PUBLIC
  18

  19

  20

  21

  22

  23

  24

  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 18 of 19 PageID #:
                                   8115
                         HOWARD RUBIN - 10/25/2018                 Page 250

   1                               I N D E X
   2    EXAMINATION BY                                               PAGE
   3    MR. BALESTRIERE                                                 5
   4
   5                              E X H I B I T S
   6    EXHIBITS                       DESCRIPTION                   PAGE
   7                  * * * NO EXHIBITS INTRODUCED * * *
   8                 *            *            *           *
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-5 Filed 02/21/19 Page 19 of 19 PageID #:
                                   8116
                        HOWARD RUBIN - 10/25/2018                  Page 251

   1                       C E R T I F I C A T E

   2

   3                 I, ESTAMARIE CASTELLI-VELEZ, a Shorthand

   4    Reporter and Notary Public within and for the State

   5    of New York, do hereby certify:

   6                 THAT HOWARD RUBIN, the witness whose

   7    deposition is hereinbefore set forth, was duly sworn

   8    by me, and that such deposition is a true record of

   9    the testimony given by such witness.

  10                 I further certify that I am not related to

  11    any of the parties to this action by blood or by

  12    marriage and that I am in no way interested in the

  13    outcome of this matter.

  14

  15

  16                                __________________________
                                     ESTAMARIE CASTELLI-VELEZ
  17

  18

  19

  20

  21

  22

  23

  24

  25


             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
